DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 13, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 5, 7, 8, 10, 14, and 16.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 

Regarding Claim Objections
Examiner initially objected to claims 7 and 16 for minor formatting errors. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner 
withdraws this objection.


Regarding 112 Rejections
Examiner initially rejected claims 5, 7, 14, and 16 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea because Examiner has not provided an explanation as to how they qualify as Certain Methods of Organizing Human Activity. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and determined they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as data related to defining relationships between blocks of the blockchain for financial transactions. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception. Furthermore, Applicant’s interpretation of the claims “the storage of temporary data along with extended algorithm code in the distributed ledger of the blockchain” still falls within the category of Certain Methods of Organizing Human Behavior. This would be an example of managing personal behavior or relationships or interactions between people (albeit with computers acting in the place of humans). Even under Applicant’s interpretation of the claims they still are directed to an abstract idea.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (how to store data in a blockchain) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to store temporary data along with extended algorithm code in the blockchain. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. Applicant is not improving the functioning of the computer itself. Applicant is not improving the memory, or processor, or how the computer operates. The underlying computer functions in exactly the same way as before. The software having the computer execute specific tasks does not amount to an improvement in the computer itself. Applicant is merely improving what the computer performs, and is not improving how the computer operates. It is not a technological improvement to tell a computer to do something it was always capable of doing (but never told to do before). This is not sufficient to elevate the claim to eligible subject matter. Any improvement in the amount of resources the computer would use is purely hypothetical and would be as a result of the improved abstract idea, not in a practical application. In fact nothing prevents Applicant’s claims from wasting more resources in implementing its abstract idea than would be saved in processing the old data. Applicant is merely improving the data that is analyzed, and does not improve how the data is analyzed. Applicant merely restates the utility of the claims and argues that because there is utility there is a practical application. Merely having utility does not mean there is a practical application of the abstract idea.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as defining relationships between blocks of the blockchain. 

Claims 1, 10, and 20 recites the limitations of: 
exchange encrypted data therebetween, 
employs a blockchain whose entries are recorded in a ledger, 
wherein a directed acyclic graph (DAG) is utilized for defining relationships between blocks of the blockchain, 
wherein the ledger is implemented as a distributed ledger that stores references to a start and an end of the DAG, as well as references to one or more smart contracts employed in operation, 
wherein the one or more smart contracts define consideration that is to be exchanged in response to providing proof of completion of work; 
the DAG comprises a plurality of proposed solutions to problems posed in the one or more smart contracts; 
each of the one or more smart contracts includes machine-readable elements including at least one of: a data specification, an initial mining algorithm, an objective function for scoring the plurality of proposed solutions; 
cause the DAG to store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete, 
further wherein the temporary data and/or extended algorithm code stored in the DAG is modified in response to new solutions arising during operation of the transaction system. 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a transaction system, a plurality of computing nodes, a data communication network, a blockchain, machine-readable elements, a computer program product, non-transitory computer-readable storage media, computer-readable instructions, comprising processing hardware; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
exchange encrypted data 
store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a transaction system, a plurality of computing nodes, a data communication network, a blockchain, machine-readable elements, a computer program product, non-transitory computer-readable storage media, computer-readable instructions, comprising processing hardware; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
exchange encrypted data 
store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than  the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 10-11, 20, 35, 39, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-9 and 11-19 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-9 and 11-19 are directed to an abstract idea. Thus, the dependent claims 2-9 and 11-19 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection on file. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693